Title: To Thomas Jefferson from Mann Page, 13 February 1798
From: Page, Mann
To: Jefferson, Thomas


          
            Dear Sir
            Mann’sfield Feby. 13th. 1798
          
          Since I wrote to you I have been so fortunate as to obtain such Proofs of the general Authenticity of your Publication in the Notes on Virginia, as will fully justify what you have said respecting Cresop’s Murder, & Logan’s Speech, & must entirely confute Mr. Martins impudent unfounded Assertions. I enclose them for your Satisfaction. You will no doubt wish to know who this Mr. Anderson is, whose Narrative I have taken from his own Lips, which I read to him, & which he affirmed to be substantially true.
          He has for several Years past been settled in Fredsburg in the Mercantile Line. I have known him in prosperous & adverse Situations. He has always shewn the greatest Degree of Equanimity. His Honesty & Veracity are unimpeachable. These things can be attested by all the respectable Part of the Town & Neighbourhood.
          If what I now send you should not be satisfactory, return Anderson’s Narrative. He will certify it, & I will obtain an ample Certificate of his Character.
          Colo. Lewis Willis has favoured me with the enclosed Copy of Logan’s Speech for your Use. He says it was given to him by the late Genl. Mercer twenty odd Years ago.
          Should I be able to obtain any farther Information on the Subject I will communicate it to you. Accept the best Respects of all at Mann’sfield, & the sincerest Assurances of Regard from
          Yr. Friend &c
          
            Mann Page
          
        